This case was before us at the Fall Term, 1920, and is reported in180 N.C. 330. The facts were set out fully by Walker, J., in delivering the opinion on the former appeal, and need not be repeated here. From a perusal of the record it appears that the case has been tried in substantial conformity with the law, as heretofore declared, and the present judgment must be affirmed.
No. 223, Powell v. Mfg. Co., being an action for damages arising out of the same fire and caused by the same engine, for like reason must be affirmed. See, also, Williams v. Camp Mfg. Co., 177 N.C. 512.
In both cases we find
No error.